            Case 1:20-cv-04322-LGS Document 10 Filed 08/06/20 Page 1 of 2



GOLDSTEIN & RUSSELL, P.C.
                                                                         7475 Wisconsin Ave.
                                                                                   Suite 850
                                                                        Bethesda, MD 20814


                                   August 5, 2020
Via CM/ECF

Hon. Lorna G. Schofield
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:      20-cv-4322-LGS, King v. Habib Bank Limited, Request for Adjournment of
         Initial Case Management Conference



Dear Judge Schofield,

I represent the plaintiffs in this action and write to respectfully move, pursuant to
your honor’s Individual Rule of Practice I.B.2, for an adjournment of the initial case
management conference currently scheduled for August 13, 2020, at 10:50 AM. This
is the first request for an adjournment, and the position of the defendant, Habib
Bank Limited, is unknown. I request that the conference be adjourned until service
of the complaint on defendant is completed or contact with defendant’s counsel has
been made, at which point I propose to submit a letter to the Court advising it of the
status of the case and requesting a new conference date.

An adjournment is warranted to ensure that the conference will be useful to the
Court. Defendant is a bank in Pakistan. We are in the process of serving the
complaint pursuant to the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters by delivering it to the
central authority of Pakistan, the Pakistani Ministry of Law and Justice, for service
on defendant. We engaged an international process server to send the complaint
and summons to the Ministry of Law and Justice on June 24, 2020; tracking
information shows that the package arrived at the Ministry on July 15, 2020. We do
not yet have confirmation that the complaint has been served on defendant. We
understand that this process may take some time, and perhaps longer than usual
due to the COVID-19 pandemic.

Because of the delays inherent to international service to Pakistan, we do not know
the identity of defendant’s counsel, we do not know what defenses they intend to

(202) 362-0636                                                       www.goldsteinrussell.com
(866) 574-2033 fax
                   Case 1:20-cv-04322-LGS Document 10 Filed 08/06/20 Page 2 of 2


       Judge Schofield
       Page 2 of 2

       raise, nor what motions they intend to file, and we have not had a chance to meet
       and confer regarding deadlines. Accordingly, we believe that it would be premature
       to hold the initial case management conference as scheduled. Once the complaint is
       served, or contact with defendant’s counsel has been made, we will of course
       promptly seek to move the case forward, and propose to submit a further letter at
       that time requesting a new date for the initial conference.

       For the foregoing reasons, I respectfully request that the initial case management
       conference be adjourned until service of the complaint on defendant is completed or
       contact with defendant’s counsel has been made, at which point I will promptly
       advise the Court of the status of the case and request a new initial case
       management conference date.

                                                       Respectfully submitted,

                                                       s/Tejinder Singh

                                                       Goldstein & Russell, P.C.
                                                       202.679.7007
                                                       tsingh@goldsteinrussell.com




Application GRANTED in part. The initial pretrial conference scheduled for August 13, 2020, is adjourned to
September 24, 2020, at 10:50 a.m. The joint pre-conference materials will be due September 17, 2020.
Should Plaintiffs require additional time to complete service or reach Defendant's counsel, a renewed
request for adjournment must be made at least two days prior to the deadline to file the materials, or by
September 15, 2020.

Dated: August 6, 2020
       New York, New York




       (202) 362-0636                                                               www.goldsteinrussell.com
       (866) 574-2033 fax
